Per Curiam.

'This attorney filed his resignation in this court as an attorney and counselor at law dated December 28, 1964 with the consent that his name be stricken from the roll of attorneys and that an order be made consistent with his resignation.
During the month of November, 1964, the Bar Association of Erie County presented a petition in a disciplinary proceeding against him. The substance of these charges was that between the years of 1956 through 1964, he did not properly and expeditiously conduct his professional duties in matters entrusted to him by clients although he had been paid fees; that he had been retained to prepare and file income tax returns and had been given money by his clients to pay said taxes, which returns were never prepared or filed and no taxes paid; that during investigatory proceedings before the Grievance Committee of the Bar Association, he promised to make restitution to said clients which he failed to do; that some testimony which he gave before the Grievance Committee during the course of investigation was *520false and that he failed to co-operate generally with the Grievance Committee of the Bar Association; that he misappropriated funds from estates which were being handled by him as well as funds belonging to his clients; that he commingled with his personal funds, estate moneys and moneys rightfully belonging to clients.
He failed to file an answer denying the material allegations of the Bar Association’s petition. The matter was referred to a Justice of the Supreme Court to hear proof and to report to this court with respect to that proof. On the day set for the hearing of proof and after some proof had been heard, his resignation was received by this court.
We consider the resignation during the pendency of the disciplinary proceeding as well as the failure to controvert any of the allegations alleged in the petition as tantamount to an admission of the charges which were before us. In addition,.the proffered resignation makes it clear that it is an admission of the substance of the allegations contained in the petition.
The resignation will be accepted and an order e'ntered striking his name from the roll of attorneys and forbidding him from the practice óf law.
Williams, P. J., Bastow, Goldman, Noonan and Del Vecchio, JJ:, concur.
Resignation accepted and order entered striking name from roll of attorneys and.forbidding the practice of law.